DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 03/31/2021.

Claim Status
Claims 1-17, 35-37 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 03/31/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 14 are objected to because of the following reasons: the terms “msg1” and “msg3” are abbreviations, thus the full words, phrases of such abbreviations should be included for at least the first occurrence of such abbreviations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-17, 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potevio, “Discussion of Other SI request”.

For claim 1. Potevio teaches: A method for transmitting System Information (SI), applied to a terminal, (Potevio, section 2.3) comprising: 
determining a transmission mode of using which of msg1 and msg3 to transmit an other SI request according to configuration information, which is pre-stored by the terminal or configured by a base station, when the terminal transmits the other SI request; (Potevio, section 2.3, UE determines a transmission mode of using which of msg1 and msg3 to transmit an other SI request according the type (group) of the other SI; if the SI the UE wants to request belongs to groups 1-3 then the UE requests it by sending the corresponding SI preamble in msg1; if the SI the UE wants to request belongs to group 4, then UE randomly selects a preamble from group 4, send it, receives UL grant for requesting other SI in msg3, then send the SI request using msg3; simply put, if the SI the UE wants to request is of certain type, group (groups 1-3 in table 1), then UE can request the SI quickly by simply including the preamble corresponding to such type, group in msg1; otherwise (group 4 in table 1), UE will need to request the SI using msg3; configuration information here can be interpreted in several ways; configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); in such case, 
and transmitting the other SI request to the base station according to the transmission mode; (Potevio, section 2.3, UE transmits SI request to gNB according to the transmission mode (via msg1 for groups 1-3 and via msg3 for group 4)
wherein the other SI request is configured to request for at least one type of other SI. (Potevio, section 2.3, the SI request is a request for at least one type of other SI, examples of various types of other SI are shown in table 1)

For claim 2. Potevio discloses all the limitations of claim 1, and Potevio further teaches: wherein before determining the transmission mode of using which of msg1 and msg3 to transmit the other SI request according to the configuration information configured by the base station, the method further comprises: receiving the configuration information transmitted from the base station. (Potevio, section 2.3, configuration information here can be interpreted in several ways; configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); in such case, configuration information is clearly provided to UE by gNB through Minimum SI; configuration information can also be the agreement of the behavior; in other words, clearly the UE and gNB behave differently when UE wants to request SI from groups 1-3 vs when UE wants to request SI from group 4; the UE and gNB clearly agreed 

For claim 3. Potevio discloses all the limitations of claim 1, and Potevio further teaches: wherein the configuration information is configured to determine the transmission mode used by the UE to transmit the other SI request. (Potevio, section 2.3, UE determines a transmission mode of using which of msg1 and msg3 to transmit an other SI request according the type (group) of the other SI; if the SI the UE wants to request belongs to groups 1-3 then the UE requests it by sending the corresponding SI preamble in msg1; if the SI the UE wants to request belongs to group 4, then UE randomly selects a preamble from group 4, send it, receives UL grant for requesting other SI in msg3, then send the SI request using msg3; simply put, if the SI the UE wants to request is of certain type, group (groups 1-3 in table 1), then UE can request the SI quickly by simply including the preamble corresponding to such type, group in msg1; otherwise (group 4 in table 1), UE will need to request the SI using msg3; configuration information here can be interpreted in several ways; configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); in such case, configuration information is clearly provided to UE by gNB through Minimum SI; configuration information can also be the agreement of the behavior; in other words, clearly the UE and gNB behave differently when UE wants to request SI from groups 1-3 vs when UE wants to request SI from group 4; the UE and gNB clearly agreed beforehand (through communication) to behave such way and such configuration/agreement are clearly pre-stored by the UE and gNB)

For claim 4. Potevio discloses all the limitations of claim 1, and Potevio further teaches: wherein the configuration information is configured to indicate at least one of: associated information between identifying information of the other SI and a transmission mode of the other SI; or associated information between identifying information of an other SI combination and a transmission mode of the other SI combination; wherein the other SI combination includes at least two types of other SI. (Potevio, section 2.3, configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); group clearly include multiple types of SI)

For claim 5. Potevio discloses all the limitations of claim 4, and Potevio further teaches: wherein determining the transmission mode of using which of msg1 and msg3 to transmit the other SI request according to the configuration information, which is pre-stored by the terminal or configured by the base station, comprises: searching the associated information for the transmission mode according to the identifying information of the other SI or the identifying information of the other SI combination in the configuration information. (Potevio, section 2.3, configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); searching is implicit since we have multiple SI, multiple associated groups, and multiple associated preambles)

For claim 8. Potevio discloses all the limitations of claim 1, and Potevio further teaches: wherein after transmitting the other SI request to the base station according to the transmission mode, the method further comprises: when the transmission mode is transmitting the other SI request via the 
when the transmission mode is transmitting the other SI request via the msg3, receiving the other SI response transmitted from the base station via dedicated signaling according to the resources indicated by the base station; the other SI response carries the other SI requested by the terminal. (Potevio, section 2.1, 2.2, msg4 which carries SI response is transmitted via dedicated signaling; implicit that resources for msg4 is indicated by gNB, otherwise UE doesn’t know where, how to receive it) 

For claim 9. Potevio discloses all the limitations of claim 8, and Potevio further teaches: wherein the configuration information further comprises: resources for the terminal to receive the other SI; receiving the other SI response transmitted from the base station via the broadcast signaling according to the resources indicated by the base station and receiving the other SI response transmitted from the base station via the dedicated signaling according to the resources indicated by the base station respectively, comprises: receiving the other SI response transmitted from the base station according to resources of the other SI indicated in the configuration information. (Potevio, section 2.1, 2.2, 2.3, implicit that resources for msg2, msg4 (which carry the response) are indicated by gNB in the configuration information, otherwise UE doesn’t know where, how to receive it)

For claim 10. Potevio discloses all the limitations of claim 4, and Potevio further teaches: wherein before determining the transmission mode of using which of msg1 and msg3 to transmit the other SI request according to the configuration information pre-stored by the terminal, the method further comprises: classifying the other SI into other SI of a first type and other SI of a second type; 

For claim 12. Potevio discloses all the limitations of claim 4, and Potevio further teaches: wherein receiving the configuration information transmitted from the base station comprises: receiving the associated information transmitted from the base station via broadcast signaling. (Potevio, section 2.3, associated information is broadcasted via Minimum SI from gNB)

For claim 13. Potevio discloses all the limitations of claim 12, and Potevio further teaches: wherein receiving the configuration information transmitted from the base station, comprises: receiving minimum SI transmitted from the base station via broadcast signaling, wherein the minimum SI includes the associated information. (Potevio, section 2.3, associated information is broadcasted via Minimum SI from gNB)

For claim 14. Potevio teaches: A method for transmitting System Information (SI), applied to a base station, (Potevio, section 2.3) comprising: 
transmitting configuration information to a terminal, (Potevio, section 2.3, configuration information here can be interpreted in several ways; configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); in such case, configuration information is clearly provided to UE by gNB through Minimum SI; configuration information can also be the agreement of the behavior; in other words, clearly the UE and gNB behave differently when UE wants to request SI from groups 1-3 vs when UE wants to request SI from group 4; the UE and gNB clearly agreed 
wherein the configuration information is configured to determine a transmission mode of using, by the terminal, which of msg1 and msg3 to transmit an other SI request; (Potevio, section 2.3, UE determines a transmission mode of using which of msg1 and msg3 to transmit an other SI request according the type (group) of the other SI; if the SI the UE wants to request belongs to groups 1-3 then the UE requests it by sending the corresponding SI preamble in msg1; if the SI the UE wants to request belongs to group 4, then UE randomly selects a preamble from group 4, send it, receives UL grant for requesting other SI in msg3, then send the SI request using msg3; simply put, if the SI the UE wants to request is of certain type, group (groups 1-3 in table 1), then UE can request the SI quickly by simply including the preamble corresponding to such type, group in msg1; otherwise (group 4 in table 1), UE will need to request the SI using msg3; configuration information here can be interpreted in several ways; configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); in such case, configuration information is clearly provided to UE by gNB through Minimum SI; configuration information can also be the agreement of the behavior; in other words, clearly the UE and gNB behave differently when UE wants to request SI from groups 1-3 vs when UE wants to request SI from group 4; the UE and gNB clearly agreed beforehand (through communication) to behave such way and such configuration/agreement are clearly pre-stored by the UE and gNB)
receiving the other SI request transmitted from the terminal; (Potevio, section 2.3, UE transmits SI request to gNB according to the transmission mode (via msg1 for groups 1-3 and via msg3 for group 4)
in response to the other SI request, transmitting an other SI response to the terminal via a dedicated Radio Resource Control (RRC) message or a broadcast message to the terminal, wherein the 
wherein the other SI request is configured to request at least one type of other SI. (Potevio, section 2.3, the SI request is a request for at least one type of other SI, examples of various types of other SI are shown in table 1)

For claim 15. Potevio discloses all the limitations of claim 14, and Potevio further teaches: wherein the configuration information is configured to indicate at least one of: associated information between identifying information of the other SI and the transmission mode of the other SI; or associated information between identifying information of an other SI combination and the transmission mode of the other SI combination; wherein the other SI combination includes at least two types of other SI. (Potevio, section 2.3, configuration information can be the categorization of SI into groups and the corresponding preambles such as shown in table 1 (please note, even though table 1 doesn’t show transmission modes, the various groups in table 1 are clearly associated with transmission modes as discussed in section 2.3); group clearly include multiple types of SI)

For claim 16. Potevio discloses all the limitations of claim 14, and Potevio further teaches: wherein the configuration information is configured to determine the transmission mode used by the terminal to transmit the other SI request. (Potevio, section 2.3, UE determines a transmission mode of using which of msg1 and msg3 to transmit an other SI request according the type (group) of the other SI; if the SI the UE wants to request belongs to groups 1-3 then the UE requests it by sending the corresponding SI preamble in msg1; if the SI the UE wants to request belongs to group 4, then UE 

For claim 17. Potevio discloses all the limitations of claim 15, and Potevio further teaches: wherein transmitting the configuration information to the terminal, comprises: transmitting minimum SI to the terminal via a broadcast signaling; wherein the minimum SI includes the associated information. (Potevio, section 2.3, associated information is broadcasted via Minimum SI from gNB)

For claim 35. Potevio further teaches: A device for transmitting System Information (SI), comprising: a processor, a storage and computer programs, which are stored in the storage and run on the processor, wherein the processor executes the computer programs to perform the method according to claim 1. (Potevio, section 2.1, 2.1, 2.3, UE; implicit that UE includes processor, storage, programs)

For claim 36. Potevio further teaches: A device for transmitting System Information (SI), comprising: a processor, a storage and computer programs, which are stored in the storage and run on the processor, wherein the processor executes the computer programs to perform the method according to claim 14. (Potevio, section 2.1, 2.1, 2.3, gNB; implicit that gNB includes processor, storage, programs)

For claim 37. Potevio further teaches: A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores computer programs which are executed by a processor to perform the method according to claim 1. (Potevio, section 2.1, 2.1, 2.3, UE; implicit that UE includes processor, storage, programs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potevio, “Discussion of Other SI request” in view of Guo, US 2018/0192255.

For claim 6. Potevio discloses all the limitations of claim 2, and Potevio further teaches: wherein receiving the configuration information transmitted from the base station, comprises: receiving, in a state transition procedure, a Radio Resource Control (RRC) message carrying the configuration information transmitted from the base station. (Potevio, section 2.3, receives configuration information via minimum SI from gNB; minimum SI by definition is radio resource control message; since the claim language doesn’t clearly define “state transition procedure”, what is happening can be considered as a state transition procedure)
Even though Potevio teaches the limitation since the claim language doesn’t clearly define “state transition procedure” as discussed above, as a show of good faith in order to compact prosecution, Examiner had provided prior art below which teaches the limitation with a much narrower interpretation of “state transition procedure”.
Guo from the same or similar fields of endeavor teaches: wherein receiving the configuration information transmitted from the base station, comprises: receiving, in a state transition procedure, a Radio Resource Control (RRC) message carrying the configuration information transmitted from the base station (Guo, fig 5, paragraph 137, “The UE receives the Minimum SI from a gNB of the serving cell. Based on the Minimum SI, the UE could know if other SI related to broadcast or multicast service is available in this cell… The UE performs initial attach to the network and enters RRC_CONNECTED… Step 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo into Potevio, since Potevio suggests a technique for requesting other SI, and Guo suggests the beneficial way of performing such technique in a state transition procedure since UE may transition from RRC_CONNECTED to RRC_INACTIVE when it does not have any ongoing unicast services and to receive broadcast or multicast services, the UE may need to know related configurations for reception of broadcast or multicast service before the broadcast or multicast service that the UE is interested in is about to start, the related configurations could be provided in a system information, the system information could be provided in an Other SI (Guo, paragraph 137) in the analogous art of communication.

For claim 7. Potevio and Guo disclose all the limitations of claim 6, and Guo further teaches: wherein the state transition procedure comprises: a procedure of transiting from a connected state or inactive state to an idle state, or a procedure of transiting from the connected state to the inactive state. (Guo, fig 5, paragraph 137, “The UE receives the Minimum SI from a gNB of the serving cell. Based on the Minimum SI, the UE could know if other SI related to broadcast or multicast service is available in this cell… The UE performs initial attach to the network and enters RRC_CONNECTED… Step 3. The gNB 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462